DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed December 22, 2021, has been received and entered.
	Claims 2-5, 10, 11, 19-23, and 26-43 are canceled.  Claims 44-47 are new.
	Claims 1, 6-9, 12-18, 24, 25, and 44-47 are pending.  Claims 7-9 and 12-18 are withdrawn.
	Claims 1, 6, 24, 25, and 44-47 are examined on the merits.

Information Disclosure Statement
The information disclosure statement filed January 10, 2022, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy has been provided for Kohler (European Journal of Immunology. 6.7 (1976): 511-519).  Instead, a copy of Kohler (Nature. 1975. 256: 495-497) was filed on January 10, 2022.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2004/0214333. Previously cited) in view of Jakupciak (BMC Cancer. 2008. 8: 285. 11 pages. Listed on IDS filed 1/22/17) and Voo (Cancer Res. 2006. 66: 5919-5926. Listed on IDS filed 1/22/17).
Liu discloses compositions including an antigen-presenting cell, wherein the antigen-presenting cell is loaded with one or more antigens using any of the methods disclosed in Liu (page 3, paragraph [0021]; claim 34 of Liu).  In certain embodiments the antigen-presenting cell is a dendritic cell (page 3, paragraph [0021]; claim 37 of Liu).  According to a method disclosed in Liu, the antigen-presenting cell (APC) is loaded with one or more antigens by preparing a mixture comprising antigen-presenting cells and an antigen composition comprising one or more antigens, and then the mixture is electroporated in a manner sufficient to load the antigen composition into the antigen-presenting cells (page 1, paragraph [0010]).  This reads on the 
The antigen composition may be a lysate, and the lysate can be prepared by any method known to one of skill in the art (page 2, paragraph [0010]).  In a certain embodiment, the lysate is a tumor-cell lysate (page 2, paragraph [0011]).  Liu states, “Although cells of any cancer type are contemplated by the present invention, particular examples of cancer cells include...renal cancer cells” along with other cancer cells (page 2, paragraph [0011]).  In Example 9, Liu teaches isolated dendritic cells (DC; abbreviation defined in paragraph [0003]) loaded with murine renal carcinoma (RENCA) tumor lysate (page 16, paragraph [0183]).  This serves as an example of the embodiment of Liu directed to a composition comprising an antigen-presenting cell pulsed with the lysate of renal cancer cells, and wherein said antigen-presenting cell is a dendritic cell.
Additionally, Liu teaches that their invention presents an improvement over the prior art because, in one embodiment, there is no need to have a particular tumor associated-antigen (TAA) or pathogenic antigen identified since the lysate contains essentially all the antigens that are present on the surface of the tumor cell or in its cytoplasm (page 4, paragraph [0032]).  Therefore, for the embodiment of Liu in which the antigen-presenting cell is loaded with the lysate of renal cancer cells, i.e. pulsed with the lysate of renal cancer cells, the lysate contains essentially all the antigens of the renal cancer cells.  
This composition is an immunogenic composition since the invention of Liu is used for immunotherapy of hyperproliferative disorders (page 4, paragraph [0032]), promoting an immune response against cancer cells or a tumor (page 4, paragraph [0036]), and the antigen presenting cell is for the goal of the invention of aiding the enhancement of an immune response against an antigen (page 5, paragraph [0044]).  Therefore, Liu is comparable to instant claim 1.

Liu differs from the claimed invention (in particular instant claim 1) in that Liu does not expressly disclose that the antigen-presenting cell is pulsed with a tumor mitochondrial protein lysate from renal cancer (elected species).
Regarding the tumor associated antigens (TAA), Liu points out that the TAA may be a substance that is normally expressed by the host cell that is mutated or has altered surface expression (page 5, paragraph [0053]).
Jakupciak discloses that mutations in the mitochondrial genome have been associated with cancer (‘Background’ section of Abstract).  Therefore, Jakupciak determined the mtDNA mutation load in the entire mitochondrial genome of 26 individuals with different early stage cancers, including kidney cancer (‘Methods’ section of Abstract).  Table 3 on page 7 lists various cancer cohort mutations in kidney cancer, including in CytB (i.e. cytochrome B).
Voo discloses using EBV-transformed B cells as the antigen-presenting cells (APC) for tumor cell lysate (including total cell lysate and various cell fractions) and peptide pulsing experiments (page 5920, left column, first full paragraph).  Voo explains that their study identified and characterized a mitochondrially derived antigen, cytochrome b (cyt b), as a new MHC class II-restricted tumor antigen recognized by tumor-reactive CD4+ T cells (page 5919, right column, first full paragraph).  Subcellular fractionation of organelles from 586mel and 1362mel cells was done, and organelle lysate from fractionated organelles was obtained (page 5920, left column, first full paragraph).  The 1362mel cells are tumor cells, specifically of a melanoma cell line (page 5919, right column, last two paragraphs).  See Figure 5A which shows a protein fraction from mitochondria of the 1362mel cells.  Therefore, the mitochondria protein fraction of the 1362mel cells is a tumor mitochondrial protein lysate.  The legend of Figure 5 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pulsed the antigen-presenting cell (a dendritic cell) with a tumor mitochondrial protein lysate from renal cancer when practicing the invention of Liu, for the predictable result of loading the antigen-presenting cell with tumor antigens as sought by Liu (paragraph [0032]), specifically tumor antigens from renal cancer.  It would have been obvious to do this because the tumor mitochondrial protein lysate from renal cancer would have provided the mutated mitochondrial proteins disclosed by Jakupciak as being associated with kidney (i.e. renal) cancer, including mutated cytochrome B - Since these mutated mitochondrial proteins are associated with renal cancer, then they are specific to renal cancer and thus are tumor associated antigens which Liu sought for loading their antigen-presenting cells (paragraphs [0032] and [0053] of Liu); also mitochondrially derived cytochrome B is disclosed in Voo as being a tumor antigen (page 5919, right column, second paragraph), and thus the mutated mitochondrial cytochrome b of renal cancer is a tumor antigen sought by Liu for loading the antigen-presenting cell.  Additionally, it would have been obvious to have pulsed the antigen-presenting cell with a tumor mitochondrial protein lysate from renal cancer because Voo points out that antigen-presenting cells can be pulsed with a tumor mitochondrial protein lysate in order to load an antigen-presenting cell with cytochrome b which is a tumor antigen, wherein cytochrome b is amongst the proteins taught in Jakupciak as being a mutated mitochondrial protein in renal cancer.  There would have been a reasonable expectation of success of obtaining an antigen-presenting cell loaded with tumor antigens as sought by Liu, specifically for tumor 
Regarding instant claim 6, Liu teaches a “vaccine” which is a formulation containing their composition (loaded APCs) and which is in a form that is capable of being administered to a subject (page 9, paragraph [0112]).  Typically, the vaccine can comprise a buffered aqueous 
A holding of obviousness is clearly required.

Claims 24, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Birch-Machin (US 2007/0190534. Previously cited), and in light of Barbosa.
Liu discloses compositions including an antigen-presenting cell, wherein the antigen-presenting cell is loaded with one or more antigens using any of the methods disclosed in Liu (page 3, paragraph [0021]; claim 34 of Liu).  According to a method disclosed in Liu, the antigen-presenting cell (APC) is loaded with one or more antigens by preparing a mixture comprising antigen-presenting cells and an antigen composition comprising one or more antigens, and then the mixture is electroporated in a manner sufficient to load the antigen composition into the antigen-presenting cells (page 1, paragraph [0010]).  
The antigen composition may be a lysate (page 2, paragraph [0010]), and in a certain embodiment, the lysate is a tumor-cell lysate (page 2, paragraph [0011]). Liu states, “Although cells of any cancer type are contemplated by the present invention, particular examples of cancer cells include…prostate cancer cells” along with other cancer cells (page 2, paragraph [0011]).  Thus Liu teaches a composition comprising an antigen-presenting cell that is loaded with the lysate of cancer cells (e.g. prostate cancer cells).
Additionally, Liu teaches that their invention presents an improvement over the prior art because, in one embodiment, there is no need to have a particular tumor associated-antigen (TAA) or pathogenic antigen identified since the lysate contains essentially all the antigens that are present on the surface of the tumor cell or in its cytoplasm (page 4, paragraph [0032]).  
As such, Liu is comparable to the claimed invention in that Liu teaches a composition comprising an antigen-presenting cell that comprises tumor mitochondrial antigens.  This composition is an immunogenic composition since the invention of Liu is used for immunotherapy of hyperproliferative disorders (page 4, paragraph [0032]), promoting an immune response against cancer cells or a tumor (page 4, paragraph [0036]), and the antigen presenting cell is for the goal of the invention of aiding the enhancement of an immune response against an antigen (page 5, paragraph [0044]).  
Liu differs from instant claim 24 in that Liu does not expressly disclose that one of the tumor mitochondrial antigens is a tumor mitochondrial cyclooxygenase-1 (COX-1) (elected species).
Regarding the tumor associated antigens (TAA), Liu points out that the TAA may be a substance that is normally expressed by the host cell that is mutated or has altered surface expression (page 5, paragraph [0053]).
Birch-Machin discloses a cluster analysis of mutations in the mitochondrial genomes from malignant, adjacent benign and distant benign tissues from a sample of men having prostate 
Before the effective filing date of the claimed invention, for the embodiment of Liu in which the antigen-presenting cell is loaded with a lysate of prostate cancer, it would have been obvious to the person of ordinary skill in the art that the lysate loaded into the antigen-presenting cell comprises the mutated mitochondrial COX1 (cyclooxygenase-1) of prostate cancer disclosed by Birch-Machin.  The skilled artisan would have expected this since Birch-Machin identified a mutated mitochondrial COX1 associated with prostate cancer.  The mutated mitochondrial COX1 is directed to the embodiment of a tumor associated antigen (TAA) disclosed by Liu as being a substance that is normally expressed by the host cell that is mutated (page 5, paragraph [0053]).  Furthermore, the skilled artisan would have expected that the mutated mitochondrial COX1 is in the prostate cancer cell lysate (that is loaded into the antigen-presenting cell) since Liu teaches that the lysate contains essentially all the antigens that are present on the surface of the tumor cell or in its cytoplasm (page 4, paragraph [0032]).  Therefore, instant claim 24 is rendered obvious.
Regarding instant claim 44, Liu teaches that in certain embodiments the antigen-presenting cell is a dendritic cell (page 3, paragraph [0021]; claim 37 of Liu).  Therefore, instant claim 44 is rendered obvious.
Regarding instant claim 46, Liu teaches a “vaccine” which is a formulation containing their composition (loaded APCs) and which is in a form that is capable of being administered to a subject (page 9, paragraph [0112]).  Typically, the vaccine can comprise a buffered aqueous solution medium in which the composition of Liu is suspended or dissolved (page 9, paragraph [0112].  Therefore, instant claim 46 is rendered obvious.
.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lebkowski (US 2006/0057129. Previously cited) in view of Jakupciak (BMC Cancer. 2008. 8: 285. 11 pages. Listed on IDS filed 1/22/17. Previously cited) and Voo (Cancer Res. 2006. 66: 5919-5926. Listed on IDS filed 1/22/17).
Lebkowski discloses dendritic cell vaccines for eliciting an immune response against tumor targets, thereby contributing to treatment of cancer (page 1, paragraph [0013]).  Immunogenic dendritic cells are loaded with one or more tumor or tissue specific antigens so as to elicit an immunogenic response against the antigens when administered to a subject (page 6, paragraph [0066]).  In discussing the choice of tumor antigen, Lebkowski teaches that the antigen can be a tissue-specific antigen that is elevated in cancer, such as a mitochondrial creatine kinase (MCK, muscle cancers) (page 8, paragraphs [0085]-[0086]).  Thus Lebkowski is comparable to the claimed invention in that Lebkowski discloses an immunogenic composition comprising an antigen-presenting cell pulsed with a tumor mitochondrial antigen from a cancer (mitochondrial creatine kinase of muscle cancers), wherein said antigen-presenting cell is a dendritic cell (see paragraph [0024] on page 5 of the instant specification for the definition of the term “pulse” or “pulsing”).

Lebkowski differs from the claimed invention in that Lebkowski does not expressly disclose that the antigen-presenting cell is pulsed with a tumor mitochondrial protein lysate from a renal cancer (elected species).  

Jakupciak discloses that mutations in the mitochondrial genome have been associated with cancer (‘Background’ section of Abstract).  Therefore, Jakupciak determined the mtDNA mutation load in the entire mitochondrial genome of 26 individuals with different early stage cancers, including kidney cancer (‘Methods’ section of Abstract).  Table 3 on page 7 lists various cancer cohort mutations in kidney cancer, including in CytB (i.e. cytochrome B).
Voo discloses using EBV-transformed B cells as the antigen-presenting cells (APC) for tumor cell lysate (including total cell lysate and various cell fractions) and peptide pulsing experiments (page 5920, left column, first full paragraph).  Voo explains that their study identified and characterized a mitochondrially derived antigen, cytochrome b (cyt b), as a new MHC class II-restricted tumor antigen recognized by tumor-reactive CD4+ T cells (page 5919, right column, first full paragraph).  Subcellular fractionation of organelles from 586mel and 1362mel cells was done, and organelle lysate from fractionated organelles was obtained (page 5920, left column, first full paragraph).  The 1362mel cells are tumor cells, specifically of a melanoma cell line (page 5919, right column, last two paragraphs).  See Figure 5A which shows a protein fraction from mitochondria of the 1362mel cells.  Therefore, the mitochondria protein fraction of the 1362mel cells is a tumor mitochondrial protein lysate.  The legend of Figure 5 states that protein fractions were isolated from organelles and pulsed onto autologous 1362 EBV-transformed B cells.  Therefore, Voo teaches antigen-presenting cells that are pulsed with a tumor mitochondrial protein lysate.     

Further still, it would have been obvious to the person of ordinary skill in the art to have done this by pulsing the dendritic cell with a tumor mitochondrial protein lysate from a renal cancer, when practicing the invention of Lebkowski.  It would have been obvious to do this because Voo points out that antigen-presenting cells can be pulsed with a tumor mitochondrial protein lysate in order to load an antigen-presenting cell with cytochrome b which is a tumor antigen, wherein cytochrome b is amongst the proteins taught in Jakupciak as being a mutated mitochondrial protein in renal cancer.  There would have been a reasonable expectation of success of obtaining a dendritic cell loaded with one or more tumor specific antigens as sought by Lebkowski, by pulsing the dendritic cell with tumor mitochondrial protein lysate from renal cancer, since the tumor mitochondrial protein lysate would have been expected to comprise of 
A holding of obviousness is clearly required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lebkowski, Jakupciak, and Voo as applied to claim 1 above, and further in view of Barbera-Guillem (US 2001/0033839. Previously cited).
As discussed above, Lebkowski in view of Jakupciak and Voo renders obvious claim 1.  However, the references differ from claim 6 in that they do not expressly disclose that the composition comprising a dendritic cell pulsed with a tumor mitochondrial protein lysate from renal cancer further comprises a buffered medium.  
Barbera-Guillem discloses vaccines (abstract).  In one example, Barbera-Guillem discloses a composition comprising micelles comprised of tumor-associated antigen for use in a vaccine (page 11, paragraph [0053]).  The tumor-associated antigen is obtained by lysing the tumor cells and obtaining a filtered lysate that is extruded through a filter of a pore size which induces micelle formation comprising tumor cell membrane fragments and other cellular components in the lysate, including mitochondria (page 11, paragraph [0053]).  Barbera-Guillem teaches buffered saline solutions as a pharmaceutically acceptable carrier for a vaccine which facilitate the administration of the vaccine to an individual (page 4, paragraph [0022]).  

	A holding of obviousness is clearly required.

Claims 24 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lebkowski in view of Birch-Machin (US 2007/0190534. Previously cited).
Lebkowski discloses dendritic cell vaccines for eliciting an immune response against tumor targets, thereby contributing to treatment of cancer (page 1, paragraph [0013]).  Immunogenic dendritic cells are loaded with one or more tumor or tissue specific antigens so as to elicit an immunogenic response against the antigens when administered to a subject (page 6, paragraph [0066]).  In discussing the choice of tumor antigen, Lebkowski teaches that the antigen can be a tissue-specific that is elevated in cancer, such as a mitochondrial creatine kinase (MCK, muscle cancers) (page 8, paragraphs [0085]-[0086]).  Thus Lebkowski is comparable to the claimed invention in that Lebkowski discloses an immunogenic composition comprising an antigen-presenting cell (dendritic cell) that comprises a tumor mitochondrial antigen (mitochondrial creatine kinase of muscle cancers).

Birch-Machin discloses a cluster analysis of mutations in the mitochondrial genomes from malignant, adjacent benign and distant benign tissues from a sample of men having prostate cancer (abstract).  Through the analysis, Birch-Machin found mutations in COX1 that are clearly associated with prostate cancer (page 21, paragraph [0227]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used the mutated mitochondrial COX-1 (cyclooxygenase-1) of prostate cancer as taught by Birch-Machin as the antigen that is loaded in the dendritic cells of the invention of Lebkowski, for the predictable result of obtaining a dendritic cell vaccine for treating cancer, specifically prostate cancer.  It would have been obvious to have substituted the tumor-specific antigen that is loaded into dendritic cells of Lebkowski with the mutated mitochondrial COX-1 of prostate cancer taught by Birch-Machin, for the predictable result of obtaining a dendritic cell vaccine for treating cancer.  There would have been a reasonable expectation of success in doing this since mutated mitochondrial COX-1 of prostate cancer is tumor-specific (and thus speaks to the embodiment of tumor-specific antigens for the invention of Lebkowski at page 8, paragraph [0089]), and since Lebkowski teaches that their invention is not limited to the tumor targets as disclosed in Lebkowski (page 8, paragraph [0093]).  Therefore, instant claims 24 and 44 are rendered obvious.
	A holding of obviousness is clearly required.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lebkowski and Birch-Machin as applied to claims 24 and 44 above, and further in view of Barbera-Guillem (US 2001/0033839. Previously cited).
As discussed above, Lebkowski in view of Birch-Machin renders obvious claim 24 and 44.  However, the references differ from claim 46 in that they do not expressly disclose that the composition comprising a dendritic cell pulsed with the mutated mitochondrial COX-1 (cyclooxygenase-1) of prostate cancer further comprises a buffered medium.  
Barbera-Guillem discloses vaccines (abstract).  In one example, Barbera-Guillem discloses a composition comprising micelles comprised of tumor-associated antigen for use in a vaccine (page 11, paragraph [0053]).  The tumor-associated antigen is obtained by lysing the tumor cells and obtaining a filtered lysate that is extruded through a filter of a pore size which induces micelle formation comprising tumor cell membrane fragments and other cellular components in the lysate, including mitochondria (page 11, paragraph [0053]).  Barbera-Guillem teaches buffered saline solutions as a pharmaceutically acceptable carrier for a vaccine which facilitate the administration of the vaccine to an individual (page 4, paragraph [0022]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have administered the composition rendered obvious by Lebkowski in view of Birch-Machin in a pharmaceutically acceptable carrier, specifically a buffered saline solution.  One of ordinary skill in the art would have been motivated to do this since it would have facilitated the administration of the vaccine for the treatment of cancer as sought by Lebkowski.  There would have been a reasonable expectation of success in providing the dendritic cells in a buffered saline solution since an isotonic buffer was suitable for the 
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed December 22, 2021, with respect to the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) of claims 1 and 6 as being anticipated by Liu in light of Barbosa, the rejection under 35 U.S.C. 103 of claim 1 as being unpatentable over Lebkowski in view of Jakupciak, and the rejection under 35 U.S.C. 103 of claim 6 as being unpatentable over Lebkowski and Jakupciak in further view of Barbera-Guillem, have been fully considered and are persuasive.  In particular, the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) has been overcome by the amendment of claim 1 requiring a tumor mitochondrial protein lysate from renal cancer (elected species).  Liu does not disclose a tumor mitochondrial protein lysate, and instead discloses a tumor lysate which is loaded (reading on pulsed) into an antigen-presenting cell.  A tumor lysate does not necessarily comprise a mitochondrial protein lysate since the lysing of tumor cells does not necessarily result in the lysing of the mitochondria within the tumor cells.  For instance, it is known in the art to lyse cells to isolate intact mitochondria.  See page 250, left column, first paragraph; page 254, left column, first full paragraph; page 255, left column,; and Figure 3B of Chaiyarit (Analytical Biochemistry. 2009. 394: 249-258).  Additionally, the amendment of claim 1 has overcome the rejection under 35 U.S.C. 103 of claim 1 as being unpatentable over Lebkowski in view of Jakupciak and the rejection under 35 U.S.C. 103 of claim 6 as being unpatentable over Lebkowski and Jakupciak in further view of Barbera-Guillem.  Lebkowski does not disclose pulsing a dendritic cell with a tumor 
Additionally, since claim 25 has not been objected or rejected, then claim 25 is allowed.
However, upon further consideration, new grounds of rejection are made in view of the art cited in the last Office Action and the Voo reference (cited in the Nonfinal Office Action mailed July 29, 2019) in order to render obvious claims 1 and 6, as necessitated by the amendment of claim 1.  Additionally, new grounds of rejection are set forth with respect to new claims 44 and 46.
Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103 of claim 24:  the rejection under 35 U.S.C. 103 of claim 24 as being unpatentable over Liu in view of Birch-Machin, and in light of Barbosa; the rejection under 35 U.S.C. 103 of claim 24 as being unpatentable over Lebkowski in view of Birch-Machin.  Applicant points out that Birch-Machin refers to mitochondrial mutations only as potential disease indicators for prostate cancer.  Applicant asserts that Birch-Machin does not contemplate using them as immunogenic components in a composition, and has nothing to do with vaccines, immunotherapy, or related uses.  Applicant further argues that simply because a mutation is predictive of cancer, does not mean or imply that the mutation will also be immunogenic, absent actual proof to that effect.    Though Birch-Machin does not teach the mutated mitochondrial COX-1 of prostate cancer as immunogenic components or for use in vaccines or immunotherapy, Liu and Lebkowski each would have led the skilled artisan to expect that the mutated mitochondrial COX-1 of prostate cancer as taught in Birch-Machin would have served as a tumor antigen.  In particular, Liu points out that the tumor associated antigens (TAA) may be a substance that is normally expressed by the host cell that is mutated or has altered surface expression (page 5, paragraph [0053]); this would have led to the expectation that the mutated mitochondrial COX-1 associated with a cancer (prostate cancer) taught by Birch-Machin is a tumor associated antigen for use in the Liu invention.  With respect to the invention of Lebkowski, since the mutated mitochondrial COX-1 is associated with prostate cancer, then it is tumor-specific and thus reads on a tumor-specific antigen as taught for Lebkowski (page 8, paragraph [0089]).  Liu and Lebkowski both teach that their compositions are immunogenic compositions, and thus practicing these inventions with the tumor-specific mitochondrial protein of Birch-Machin would have been expected to be immunogenic, contrary to Applicant’s assertion.  
To further support their assertion that the mutation of Birch-Machin is not immunogenic, Applicant asserts that this is evident from the fact that that mutations identified by Birch-Machin include synonymous mutations in mitochondrial COX-1, as well as mutations in non-coding regions.  However, it is unclear that this indicates that the mutated proteins of Birch-Machin are not molecules that evoke an immune response (definition of “antigen” in paragraph [0022] of the instant specification).  It is unclear that this indicates that loading the mutated mitochondrial 
Regarding the rejection under 35 U.S.C. 103 of claim 24 over Lebkowski in view of Birch-Machin, Applicant also argues that Lebkowski does not fairly suggest to an artisan to select a mitochondrial antigen from its virtually limitless list of potential antigens therein.  However, Lebkowski teaches categories of antigens for use in their invention, including the category of “Tissue-specific antigens that are elevated in cancer” (page 8, paragraph [0086]) and “Tumor-specific antigens” (page 8, paragraph [0089]).  It would have been within the purview of the skilled artisan to select any tissue-specific antigen that is elevated in cancer, and any tumor-specific antigen for loading into dendritic cells.  Since the mutated mitochondrial COX-1 of Birch-Machin is tumor-specific, then it reads on a tumor-specific antigen.  It is when the mutated mitochondrial COX-1 is loaded into the dendritic cells of Lebkowski that an immunogenic composition is obtained (page 6, paragraph [0066] of Lebkowski).  
Therefore, the claims must remain rejected over the prior art.

Allowable Subject Matter
Claims 25, 45, and 47 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651           

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651